DETAILED ACTION
The instant application having Application No. 16/979376 has a total of 15 claims pending in the application.  There are 4 independent claims and 11 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 9/9/2020 and 2/8/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0145817) in view of Virtej et al. (US 2021/0105707).


transmitting, to a base station, a first message requesting radio resource control (RRC) resume (“The UE sends an RRCConnectionResumeRequest message (e.g., a RACH Msg.3 message) to the gNB at 1124” – See [0098]; See also Fig. 11; As shown in Fig. 11, the UE (terminal) sends RRCConnectionResumeRequest (first message) to the gNB (base station));
receiving, from the base station, a second message indicating the RRC resume (“At 1130, the new gNB may send an RRCConnectionResume message (e.g., a RACH Msg.4 message) incorporating an NCC PDCP CE, as described above with reference to FIG. 10” – See [0098]; As shown in Fig. 11, the gNB sends RRCConnectionResume (second message) to the UE); and
transmitting, to the base station, a third message indicating an RRC resume complete (“At 1136, the UE may send an RRCConnectionResumeComplete message (e.g., a RACH Msg.5 message) to the new gNB” – See [0098]; The UE sends RRCConnectionResumeComplete (third message) to the gNB).
Liu further teaches that the terminal may be in an RRC inactive state (“Another of the operating states may be an inactive state. In the inactive state, there is a UE context in the AN, but no active connection between the UE and the AN. The inactive state may be referred to as “RRC_COMMON,” “RRC_INACTIVE,”” – See [0067]; See also Fig. 11, wherein the UE is in the RRC_INACTIVE state when the first message is transmitted).  Liu does not explicitly teach that the third message includes information indicating that a result of measurement which the terminal has performed in an RRC inactive state is stored.
However, Virtej teaches that the third message includes information indicating that a result of measurement which the terminal has performed in an RRC inactive state is stored (“The UE can be indicated an inter-frequency carrier to measure during the idle state. The indication regarding the carrier(s) for which the UE could do the idle measurements can be included in system information block 5 (SIB5) and dedicated radio resource control (RRC) signaling, including a valid timer. The UE can indicate the availability of inter-frequency measurements in LTE RRC messages called RRCConnectionSetupComplete (when doing normal connection setup) or RRCConnectionResumeComplete (when resuming a connection that was previously suspended by eNB from connected mode to idle or inactive mode)” – See [0024]; “the network can instruct the UE to keep the connected mode SCell configuration so that the UE can continue to measure the SCell, and possibly neighbor cells on the same carrier, even when released to idle/inactive mode” – See [0030]; “The monitoring can include performing cell detection, measurements, logging the results in memory to be reported or the like” – See [0031]; The RRCConnectionResumeComplete message (third message) includes an indication that stored measurements are available, wherein the measurements were performed in the inactive mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the third message includes information indicating that a result of measurement which the terminal has performed in an RRC inactive state is stored.  Motivation for doing so would be to enable faster cell access when transitioning to connected mode from the inactive mode (See Virtej, [0020]).

Claims 5, 9 and 12 are rejected based on reasoning similar to Claim 1.

Claims 2, 3, 6, 7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0145817) in view of Virtej et al. (US 2021/0105707) and further in view of Adamou et al. (US 2020/0329394).


However, Adamou teaches receiving, from the base station, a fourth message requesting to report the measurement result; and transmitting, to the base station, a fifth message reporting the measurement result (“transmitting to the selected UE the information about the configuration for activating the UE to execute the MDT measurement of the second network, when the selected UE is in a non-idle state; the non-idle state includes a Radio Resource Control (RRC) connection state, a RRC inactive state” – See [0041]; “When the type of the MDT measurement is the logged MDT, the step of reporting, by the UE, the data of the MDT measurement of the NR network includes: transmitting, by the UE to the base station of the LTE or eLTE network and/or the base station of the NR network, an indication for indicating presence of the data of the MDT measurement of the NR network, when the UE enters the RRC connection state or an RRC recovery request state; and reporting the data of the MDT measurement of the NR network to the base station of the LTE or eLTE network or the base station of the NR network, when the UE receives an indication for reporting the data of the MDT measurement of the NR network, wherein the indication for reporting the data of the MDT measurement of the NR network is transmitted by the base station of the LTE or eLTE network or the base station of the NR network according to the indication for indicating the presence of the data of the MDT measurement of the NR network” – See [0094]; After the UE enters the RRC Connected state (e.g., corresponding to the transmission of RRCConnectionResumeComplete/third message in step 1136 of Liu), it receives an indication/request (fourth message) from the base station for reporting the MDT measurements that were logged while the UE was in the RRC Inactive state, and then reports (fifth message) the measurements to the base station).


Regarding Claim 3, Liu in view of Virtej teaches the method of Claim 1.  Liu and Virtej do not explicitly teach that the measurement result includes data collected by performing a logged minimization of drive test (MDT).
However, Adamou teaches that the measurement result includes data collected by performing a logged minimization of drive test (MDT) (“transmitting to the selected UE the information about the configuration for activating the UE to execute the MDT measurement of the second network, when the selected UE is in a non-idle state; the non-idle state includes a Radio Resource Control (RRC) connection state, a RRC inactive state” – See [0041]; “When the type of the MDT measurement is the logged MDT, the step of reporting, by the UE, the data of the MDT measurement of the NR network includes: transmitting, by the UE to the base station of the LTE or eLTE network and/or the base station of the NR network, an indication for indicating presence of the data of the MDT measurement of the NR network, when the UE enters the RRC connection state or an RRC recovery request state; and reporting the data of the MDT measurement of the NR network to the base station of the LTE or eLTE network or the base station of the NR network, when the UE receives an indication for reporting the data of the MDT measurement of the NR network, wherein the indication for reporting the data of the MDT measurement of the NR network is transmitted by the base station of the LTE or eLTE network or the base station of the NR network according to the indication for indicating the presence of the data of the MDT measurement of the NR network” – See [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the measurement result includes data collected by performing a logged minimization of drive test (MDT).  Motivation for doing so would be to enable network optimization to be performed without the need for manual drive test operations (See Adamou, [0003]).

Claims 6, 10 and 13 are rejected based on reasoning similar to Claim 2.
Claims 7 and 14 are rejected based on reasoning similar to Claim 3.

Claims 4, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0145817) in view of Virtej et al. (US 2021/0105707) and further in view of Adamou et al. (US 2021/0068185, hereinafter Adamou ‘185).

Regarding Claim 4, Liu in view of Virtej teaches the method of Claim 1.  Liu and Virtej do not explicitly teach that in a case where an RRC resume procedure with the base station has failed, the first message or the third message further includes information indicating that the RRC resume procedure has failed.
However, Adamou ‘185 teaches that in a case where an RRC resume procedure with the base station has failed, the first message or the third message further includes information indicating that the RRC resume procedure has failed (“The reporting the radio link failure information to a network device in a radio resource control (RRC) connection procedure or an RRC resume procedure may include: transmitting the radio link failure information to the network device through an uplink message in the RRC connection procedure or the RRC resume procedure. For example, the radio link failure information is transmitted to the network device through the message MSG 1 or MSG3 in the RRC connection procedure or the RRC resume procedure” – See [0039]; In case of a failure during an RRC resume procedure, the UE transmits failure information to the base station in MSG3 of the RRC resume procedure, which is a RRC Connection Resume Request (i.e., first message)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that in a case where an RRC resume procedure with the base station has failed, the first message or the third message further includes information indicating that the RRC resume procedure has failed.  Motivation for doing so would be to enable the network device to obtain failure information in order to optimize the network and improve communication performance (See Adamou ‘185, [0013]).

Claims 8 and 15 are rejected based on reasoning similar to Claim 4.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0145817) in view of Virtej et al. (US 2021/0105707) and further in view of Adamou et al. (US 2020/0329394) and Adamou et al. (US 2021/0068185, hereinafter Adamou ‘185).

Regarding Claim 11, Liu in view of Virtej teaches the method of Claim 9.  Liu and Virtej do not explicitly teach that the measurement result includes data collected by performing a logged minimization of drive test (MDT).
However, Adamou teaches that the measurement result includes data collected by performing a logged minimization of drive test (MDT) (“transmitting to the selected UE the information about the configuration for activating the UE to execute the MDT measurement of the second network, when the selected UE is in a non-idle state; the non-idle state includes a Radio Resource Control (RRC) connection state, a RRC inactive state” – See [0041]; “When the type of the MDT measurement is the logged MDT, the step of reporting, by the UE, the data of the MDT measurement of the NR network includes: transmitting, by the UE to the base station of the LTE or eLTE network and/or the base station of the NR network, an indication for indicating presence of the data of the MDT measurement of the NR network, when the UE enters the RRC connection state or an RRC recovery request state; and reporting the data of the MDT measurement of the NR network to the base station of the LTE or eLTE network or the base station of the NR network, when the UE receives an indication for reporting the data of the MDT measurement of the NR network, wherein the indication for reporting the data of the MDT measurement of the NR network is transmitted by the base station of the LTE or eLTE network or the base station of the NR network according to the indication for indicating the presence of the data of the MDT measurement of the NR network” – See [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the measurement result includes data collected by performing a logged minimization of drive test (MDT).  Motivation for doing so would be to enable network optimization to be performed without the need for manual drive test operations (See Adamou, [0003]).
Liu and Virtej do not explicitly teach that in a case where an RRC resume procedure with the base station has failed, the first message or the third message further includes information indicating that the RRC resume procedure has failed.
However, Adamou ‘185 teaches that in a case where an RRC resume procedure with the base station has failed, the first message or the third message further includes information indicating that the RRC resume procedure has failed (“The reporting the radio link failure information to a network device in a radio resource control (RRC) connection procedure or an RRC resume procedure may include: transmitting the radio link failure information to the network device through an uplink message in the RRC connection procedure or the RRC resume procedure. For example, the radio link failure information is transmitted to the network device through the message MSG 1 or MSG3 in the RRC connection procedure or the RRC resume procedure” – See [0039]; In case of a failure during an RRC resume procedure, the UE transmits failure information to the base station in MSG3 of the RRC resume procedure, which is a RRC Connection Resume Request (i.e., first message)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that in a case where an RRC resume procedure with the base station has failed, the first message or the third message further includes information indicating that the RRC resume procedure has failed.  Motivation for doing so would be to enable the network device to obtain failure information in order to optimize the network and improve communication performance (See Adamou ‘185, [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478